Title: To Thomas Jefferson from Martha Jefferson Randolph, [before 10 November 1801]
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas


[before 10 Nov. 1801]
I am doomed to write you, in a hurry allways My Dearest Father. Abraham who will be the bearer of this has arrived […] I began my letter, and it will not be proper to make him wait [longer] than I can possibly help it. my children are doing generally well except Ellen and Cornelia the latter has had fevers for three days & with triffling intermissions morning and evening tho very short. we have reason to fear they have worms in which case the worst consequences are to be apprehended unless they can be destroyed before the disorder weakens them too much to resist. That we are told has generally been the fate of those who have died of it. Francis is doing well. his cough is extremely violent but he continues to thrive—in which case I apprehend the danger not to be great. Virginia is in the same state, coughing most violently so as to endanger strangling but evidently gaining strength to contend with it I have been very unwell my self from cold taken by frequent getting up in the night & want of sleep but am infinitely better to day however I have no reason to expect to be well again untill the fatigue of nursing is over adieu Dearest Father believe me with tender affection yours
M Randolph
